 AO 442 (Rev. 11/11) Arrest Warrant                                                                 KECEIVPn
                                          UNITED STATES DISTRICT COURT                                    marshal
                                           DISTRICT OF NEW HAMPSHIRE                            i^ONCORD, NH
                                                                                                    hm -1 AH 7= 27
         United States of America
                                                                  Case No. I9-cr-002-01-JL
                       V.

                                            SEALED DOCUMENT                                                    2
                                                                                                                WA
                                                                                                                         c;
         Theodorus Bahtsevanos                                                                      "ft        2:>»
                                                                                                               cr     </>p-
                                                                                                               <73

                                                                                                    r-'        ro
                                                                                                               ro     0.TT;
                                                   ARREST WARRANT
                                                                                                   m           -0
                                                                                                              :2;
To:       Any authorized law enforcement officer                                                   a          -c-
                                                                                                               ••




   YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
Theodorus Bahtsevanos who is accused of an offense or violation based on the following document filed with the court:

  □ Indictment                           □ Supervised Release Violation Petition         IS Violation Notice
  □ Probation Violation Petition         □ Information                                   □ Complaint
  □ Superseding Indictment               □ Superseding Information                       □ Order of the Court



This offense is briefly described as follows:




 Date: 8/6/2019
                                                              Charli Pappas
                                                              Dcnuty Cler

 City and state: Concord NH


                                                         Return


          This warrant was received on (date)                        and the person was arrested 09 (date)
                         at (city and state)


 Date:           1    ^
                                                                              Arresting officer's signature


                                                                                 Printed name and title
